Title: To Benjamin Franklin from Thomas Johnson, 3 April 1778
From: Johnson, Thomas
To: Franklin, Benjamin


Sir
Annapolis in Maryland 3 April 1778 In Council
Expecting that Mr. Joshua Johnson of London has removed to France we have empowered him to apply for a Loan of Cloathing etc. for the Use of this State and have taken the Freedom on the uncertainty of his being there to give the like Power in Case of his Absence to such Person as you may nominate hoping that you will take the Trouble of appointing a proper Person if it should be necessary. Mr. Carmichael we hear has left France or else we should have desired his Attention eventually to this Business. The desire we have to get the Arms and Cloathing and our not knowing in what other Channel to put this Matter with a Hope of Success, will we flatter ourselves be a sufficient Apology to you for this Request. We have the Honour to be with the greatest Esteem Sir Your Most Obedient Servants
Th. Johnson
Triplicate
 
Addressed: Doctr. Franklin as the / American Commissioner residing / in Paris.
